         Case 2:20-cv-00074-LPR Document 26 Filed 04/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

DEMETRIUS JAMAL COLEMAN                                                             PLAINTIFF

v.                           Case No. 2:20-cv-00074-LPR

PATRICIA SNYDER, et al.                                                         DEFENDANTS

                                         JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that judgment is entered in favor of Defendants on all claims.

       IT IS SO ADJUDGED this 12th day of April 2021.




                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
